Citation Nr: 0639450	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
shoulder (non-dominant) tendonitis

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left  knee.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
musculotendonitis of the left hip.

5.  Entitlement to service connection for a lower back 
condition.

6. Entitlement to service connection for a right hip 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran is left handed.

2.  The veteran has range of motion in his right shoulder to 
at least midway between side and shoulder level. 

3.  The objective medical evidence consistently shows that 
the veteran has a range of motion in his knees from 0 degrees 
to more than 100 degrees bilaterally.

4.  The objective medical evidence fails to show any knee 
instability bilaterally.

5.  The objective medical evidence fails to show that the 
veteran's flexion of his left hip is less than 45 degrees.

6.  The evidence fails to link the veteran's back disability 
with his time in service.

7.  The evidence fails to show that the veteran has a current 
right hip disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5201 
(2006).

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).

3.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).

4.  Criteria for a rating in excess of 10 percent for a left 
hip disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5024, 
5251, 5252 (2006).

5.  Criteria for service connection for a lower back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  Criteria for service connection for a right hip condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right shoulder (non-dominant) tendonitis

The veteran's right shoulder is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, DC 5201.  Under this diagnostic 
code, a 20 percent rating is assigned when the range of 
motion of the non-dominant (minor) arm is limited to midway 
between side and shoulder level.  A 30 percent rating is 
assigned when the range of motion of the minor arm is limited 
to 25 degrees from the side. It is noted that the veteran 
complained in his notice of disagreement that his shoulders 
were of equal problem bilaterally, but that the ratings he 
had been assigned were different for the two shoulders.  
However, ratings for the shoulder differentiate between a 
veteran's dominant and weaker arms, assigning a higher rating 
for limitation of motion of the dominant arm.  Thus, when the 
range of motion of the dominant arm is limited to limited to 
midway between side and shoulder level a 30 percent rating is 
assigned, whereas when the range of motion of the minor arm 
is limited to limited to midway between side and shoulder 
level a 20 percent rating is assigned.

With that distinction in mind, the evidence continues to show 
that the range of motion of the veteran's right shoulder is 
limited to midway between side and shoulder level.  While the 
veteran had surgery on his right shoulder during the pendency 
of his appeal, the evidence continues to show that following 
the veteran's convalescent period (for which he was 
temporarily granted a total disability rating), the veteran 
continued to have range of motion in his shoulder to at least 
midway between side and shoulder level.

At a consultation in January 1997, the veteran had forward 
flexion of his right shoulder to 140 degrees, and abduction 
to 120 degrees.  The veteran underwent a VA examination in 
February 1998 where it was noted that the range of motion in 
his right shoulder was very similar to the range of motion of 
the left shoulder (which had forward flexion to 120 degrees 
(with some pain), and adduction to 90 degrees).  The veteran 
had some tenderness in his right shoulder, but there were no 
significant deficits of strength.   

At a VA examination in January 1999, it was noted that the 
veteran had extremely painful shoulder motion.  Nevertheless, 
the veteran could get from 0 to 90 degrees in forward 
elevation and abduction, but he grimaced from pain while 
making the movements.

In his notice of disagreement, the veteran complained that 
the pain in his shoulders would change with changes in the 
weather, indicating that at times it got so severe that he 
could not brush his teeth or comb his hair.  He also 
indicated that his shoulder had become weaker since his 
previous examination.  However, the objective evidence has 
repeatedly failed to show such extreme limitation of motion.

At a VA examination in February 2002, the veteran had 90 
degrees of abduction, 90 degrees of external rotation, and 70 
degrees of internal rotation.  There was some occasional 
crepitus, but the veteran's rotator cuff showed good 
strength.  Similarly, in January 2003, the veteran was 
examined by his private orthopedic surgeon, Dr. Tenny, who 
also found that the veteran had 90 degrees of assisted 
abduction and flexion in his shoulders.  X-rays showed normal 
shoulders.  

The veteran had surgery on his right shoulder in February 
2003 to repair a partially torn rotator cuff.  However, 
within three days of the surgery, the veteran already had 30 
degrees of flexion and abduction in his right shoulder; and 
several years later, at a VA examination in June 2006, the 
veteran had forward flexion from 0 to 90 degrees, and 
abduction from 0 to 100 degrees; and the examiner indicated 
that the active range of motion did not produce any weakness, 
fatigue, or incoordination.

VA treatment records have also been reviewed, but they too 
fail to show limitation of flexion to 25 degrees from the 
side.  In January 2003, the veteran was noted to have severe 
limitation of motion in his shoulder, although the limitation 
was attributed to the veteran's resistance to moving his 
arms; and, in April 2003, the range of motion the veteran's 
right shoulder was noted to be only mildly limited.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
at his most recent VA examination in June 2006, it was noted 
that limitation of motion testing did not produce any 
weakness, fatigue, or incoordination.  As such, an additional 
rating is not warranted.

While the veteran has complained that his shoulder has been 
getting worse, and treatment records confirm that the veteran 
has needed several steroid injections to treat his shoulders 
during the course of his appeal (in February and July 2002), 
the  objective medical evidence has repeatedly failed to show 
that the range of motion of the veteran's right shoulder is 
limited to 25 degrees from his side.  As such, the criteria 
for a rating in excess of 20 percent for a right shoulder 
disability have not been met, and the veteran's claim is 
denied.



Bilateral Knees

The veteran's knees are currently rated at 10 percent for 
each knee under 38 C.F.R. § 4.71a DC 5257.  Under this 
diagnostic code, a 10 percent rating is assigned for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability; while a 20 percent rating is assigned 
for either moderate subluxation or moderate lateral 
instability.  However, a review of the medical and lay 
evidence fails to show that the veteran has instability in 
either knee.  

The veteran testified that he had no instability in his 
knees, and answered "no" when asked at his hearing before 
the Board if his knees ever gave out on him.  At a VA 
examination in February 2002, the examiner found no cruciate 
or collateral instability, and the veteran's patella was 
stable.  Similarly, at a VA examination in June 2006, the 
veteran had stable medial and lateral collateral ligaments 
bilaterally, as well as stable anterior cruciate ligaments 
bilaterally; and the examiner indicated that there was no 
instability or laxity present.  As such, without current 
medical evidence of either instability or subluxation, a 
higher rating is not available under this rating code.

Other rating criteria have also been considered, however, the 
range of motion of the veteran's knees has consistently 
exceeded the limitation of motion necessary for even a 
noncompensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.

At a VA examination in January 1999, the veteran complained 
of bilateral knee pain, but he nevertheless had a range of 
motion from 0 to 140 degrees bilaterally; and x-rays of the 
veteran's knees showed no abnormality bilaterally.  At a VA 
examination in February 2002, the veteran had range of motion 
from 0 to 135 degrees.  And, at a VA examination in June 
2006, the veteran had range of motion from 0 to 120 degrees 
bilaterally, with some pain.  X-rays were negative.

The veteran's private treatment records have also failed to 
show a compensable range of motion in either knee.  For 
example, in January 2003, Dr. Tenny found that the veteran 
had a range of motion in his right knee from 0 to 123 
degrees.  X-rays of the knees were again normal in January 
2003.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  While the veteran 
had some pain on range of motion testing at his VA 
examination in June 2006, the examiner indicated that range 
of motion testing did not produce any weakness, fatigue, or 
incoordination.  As such, an additional rating is not 
warranted.

Given that the medical evidence of record fails to show 
either instability, or compensable limitation of motion, in 
either knee, the criteria for a rating in excess of 10 
percent for each knee have not been met, and the veteran's 
claim is therefore denied.

Musculotendonitis of the left hip

The veteran's musculotendonitis of the left hip is currently 
rated under 38 C.F.R. § 4.71a, DC 5024, which directs that a 
disability of this nature will be rated as arthritis, which, 
when substantiated by X-rays, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

Under 38 C.F.R. § 4.71a, DC 5251, for limitation of extension 
of the thigh, a 10 percent rating is assigned when extension 
is limited to 5 degrees.  This is the only rating under this 
particular diagnostic code.  Under 38 C.F.R. § 4.71a, DC 5252 
for limitation of flexion of the thigh, a 10 percent rating 
is assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion limited to 30 
degrees.  
  
The veteran testified that he had weakness in his left hip 
and that he had popping and crepitus in the hip. He also 
testified that his hip was unstable and would periodically go 
out.  Nevertheless, throughout the pendency of the veteran's 
appeal, objective medical evidence has failed to show that 
the flexion of the veteran's left hip is limited to 45 
degrees.

At a VA examination in February 2002, the veteran had full 
range of motion in his hip, with flexion to 120 degrees.  
Similarly, at a VA examination in June 2006, the veteran had 
flexion of his left hip from 0 to 110 degrees without pain, 
and the examiner indicated that range of motion testing did 
not produce any weakness, fatigue, or incoordination.

Private and VA treatment records from throughout the pendency 
of the veteran's claim have been reviewed, but they too fail 
to show that the veteran has less than 45 degrees of flexion 
in his left hip.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  For example, at 
the veteran's VA examination in June 2006, the examiner 
indicated that range of motion testing of the left hip did 
not produce any weakness, fatigue, or incoordination.  As 
such, an additional rating is not warranted.


As such, the objective medical evidence fails to show that 
the veteran meets the criteria for a rating in excess of 10 
percent for a left hip disability, and his claim is there for 
denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Lower back condition

The veteran contends that he initially injured his back in 
service, and that it has never fully healed.  The veteran 
acknowledges that he was in an automobile accident following 
service, but he believes that this merely aggravated his 
earlier back condition.

Service medical records show that the veteran was treated for 
back strains several times while in the service (in November 
1992 (including being put on profile) and September 1994); 
and on his report of medical history, the veteran indicated 
that he had recurrent back pain.  Nevertheless, on his 
separation physical, the veteran's spine/other 
musculoskeletal was found to be normal, and the medical 
officer indicated that the veteran's back was nontender, that 
he had negative straight leg raises bilaterally, and that he 
had full range of motion in his back.   

The issue is of course, whether the veteran has a current 
lower back disability, and then, if so, whether it is related 
to his complaints in service.

In a June 1998 letter, the veteran's chiropractor indicated 
that the veteran had chronic lumbar acceleration-deceleration 
injury secondary to a February 1998 motor vehicle accident.   
Nevertheless, x-rays of the veteran's lumbar spine in January 
1999 showed no evidence of acute chronic compressions, the 
discs were well-maintained and their alignment was 
unremarkable.

In February 2002, a VA examiner diagnosed the veteran with a 
low back strain and indicated that it may have had its onset 
in service.  However, "may" in the context of a medical 
opinion is tantamount to saying it also "may not be" and is 
therefore a view that may hardly be considered the definitive 
statement on the question.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

In September 2003, the veteran presented for treatment after 
straining his back picking up sacks of leaves.  X-rays of the 
lumbar spine showed mild degenerative joint disease.

The veteran believes that his current back condition is 
related to his time in service.  He, obviously however, is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his back disability 
and an event in service.  

Nevertheless, given that the veteran had complaints of back 
pain in service, and had a present back disability (albeit a 
mild one), the veteran was scheduled for an additional VA 
examination to help determine the etiology of his back 
disability.  In November 2003, the examiner diagnosed the 
veteran with lumbosacral disc disease.  However, he opined 
that the veteran's current back condition is less likely than 
not related to the veteran's in-service back injury; 
explaining that the veteran's in-service injury was a soft 
tissue injury, whereas he currently has desiccation of his 
discs which is a condition that arises with time and wear and 
tear on the discs of the lumbar spine.

The most recent opinion was given after a thorough 
examination of the veteran and a comprehensive review of his 
claims file.  Given that the opinion is reinforced and 
supported by a medical explanation stressing the distinction 
between the in-service soft tissue injury and the current 
disc related disability, it is taken as more probative as to 
the etiology of the veteran's lower back disability, than is 
the speculative VA opinion from February 2002.  Accordingly, 
the preponderance of evidence fails to show that the 
veteran's current lower back disability is related to 
service, and the veteran's claim of entitlement to service 
connection for a lower back disability is therefore denied.

Right hip condition

The veteran indicated that he injured his right hip during 
advanced individual training (AIT) in 1985, indicating that 
he stepped awkwardly on a rock and felt his hip slide.  
Service medical records show that he complained of "clicking" 
in his right hip in May 1985.  However, upon examination, the 
veteran had full range of motion, normal hip girdle muscle 
strength, normal gait, and no pain with resistive motion.  
The veteran was diagnosed with a non-painful hip-clicking of 
questionable etiology.  X-rays showed a calcified structure 
measuring 7 millimeters by 4 millimeters, which the 
radiologist indicated could have represented a loose body.  
In any event, 10 years later, no right hip disability was 
noted on the veteran's separation physical.

The veteran underwent a VA examination in January 1999 at 
which he had abduction of his right hip from 0 to 40 degrees, 
flexion to 110 decrees, extension from 0 to 30 degrees, and 
adduction from 0 to 25.  X-rays were normal; and the examiner 
diagnosed the veteran with musculotendonitis of the right 
hip; but, while the veteran told the examiner that his hip 
pain was related to injuries in service, the examiner failed 
to express an opinion as to whether it was as likely as not 
that the veteran's musculotendonitis of the right hip was 
related to service.

At a VA examination in February 2002, the veteran had flexion 
of his right hip to 120 degrees, and external rotation to 30 
degrees.  The examiner indicated that the range of motion 
movements did not seem to be particularly painful, unless 
they were stressed into an extreme position.  Accordingly, 
the examiner diagnosed the veteran with right hip pain.  
Nevertheless, the examiner opined, after reviewing the 
veteran's service medical records, that he was not finding 
enough about the left hip to consider it a causative factor 
of the right hip, explaining that he did not normally accept 
joint problems as secondary, unless the primary joint had 
something definite enough to materially alter the gait 
pattern or lead to an abnormal amount of stress on the other 
areas.  The examiner then opined that a certain amount of the 
veteran's right hip problems were possibly service connected 
since they had their onset then. 

Given the ambiguity of the previous examiner's opinion, the 
veteran underwent another VA examination in November 2003, at 
which he was again diagnosed with chronic right hip pain. 
Nevertheless, the examiner opined that the veteran's hip pain 
is less likely than not related to the veteran's time in 
service; explaining that while the veteran had clicking in 
service, current X-rays show no intrinsic joint disease.  
While the veteran had a small calcification, the examiner 
opined that this was some type of bursitis which would not be 
related to the veteran's original complaint.

Although the veteran was initially diagnosed with 
musculotendonitis; at his last two VA examinations, the 
veteran has only been diagnosed with right hip pain, and no 
disability was attributed to the right hip.  However, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As such, evidence of a present disability has not been 
presented in the case of the veteran's right hip; and, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for a right hip condition is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2003.  By this, and by the statement 
of the case, and supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment and surgical records have been 
obtained; as have the veteran's service medical records.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file). 
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for tendonitis of the right 
shoulder is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

A rating in excess of 10 percent for musculotendonitis of the 
left hip is denied.

Service connection for a lower back condition is denied.

Service connection for a right hip condition is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


